Citation Nr: 0915715	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD
	
W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from February 1987 to July 1987, and from 
December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge, to be held at the RO, in February 2007, 
when he filed his substantive appeal.  In January 2008 
correspondence, however, the Veteran stated in response to an 
RO inquiry that he wished to withdraw his hearing request.  
The RO scheduled a hearing in February 2009, but the Veteran, 
consistent with his withdrawal of the request, did not 
appear.


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment 
with reduced reliability and productivity due to depression, 
apathy, sleep disturbances, nightmares, intrusive thoughts, 
anger and irritability, and anxiety with some panic attacks.  
There is no suicidal ideation, disorientation, neglect of 
personal hygiene, or inability to function independently and 
effectively due to PTSD symptoms.

2.  The Veteran is not shown to be unable to obtain or retain 
substantially gainful employment due to service connected 
disability; the sole service connected disability is PTSD, 
rated 50 percent disabling.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for assignment of TDIU are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.16, 4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, legally sufficient notice was provided to the Veteran 
in correspondence dated in December 2005 and April 2008.  The 
December 2005 letter addressed the claim for TDIU prior to 
adjudication, and informed the Veteran of the elements of his 
claim, the evidence and information needed to substantiate 
the claim, and the respective responsibilities of VA and the 
Veteran in obtaining such.  The April 2008 letter 
accomplished the same with regard to the evaluation of PTSD.  
It also again informed the Veteran of required evidence in 
his TDIU claim.  Although not strictly required by court 
precedent, the RO also set forth the specific rating criteria 
applicable to the evaluation of PTSD in June 2008 
correspondence.  Both claims were then readjudicated in an 
October 2008 supplemental statement of the case.  The Board 
finds that the Veteran has been provided with the information 
needed to fully and meaningfully participate in the 
adjudication of his claims.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
here obtained extensive VA treatment records as identified by 
the Veteran, and has associated with the claims file a Social 
Security Administration (SSA) decision and supporting medical 
evidence.  VA examinations were performed in connection with 
the appeal in May 2006 and May 2008.  Although VA has 
repeatedly requested employment information from the Veteran, 
he has failed to supply such.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.

Evidence

A November 2003 SSA disability benefits decision indicated 
that the Veteran was found to be disabled since November 
2002.  The medical evidence in support of this decision 
involves a period of time outside the scope of the appeal 
under consideration here, but is considered to provide a 
historical perspective on the Veteran's current complaints.  
The Veteran alleged he could not work due to his "mental 
instability, depression, [and] PTSD."  He also indicated 
that medications for his mental health problems rendered him 
drowsy.  He stated that he last worked as a restaurant 
manager in November 2001; he had been a police 
officer/Sheriff's deputy until March 2001.  Dr. AED indicated 
in an October 2002 evaluation that the Veteran's history 
shows violent mood swings with flat affect, crying, memory 
impairment, and difficulty concentrating.  He had a history 
of arrests and incarceration for domestic violence/protective 
order violations.  Medications have stabilized his mood, but 
the Veteran still reported angry episodes, and suicidal and 
homicidal ideation.  He reported he "keeps getting fired 
because he cannot remember how to do stuff and what time to 
get to work."  The doctor opined that the Veteran would not 
be able to complete a normal work day, as he could not accept 
criticism or instruction well, and could not get along with 
people.  The conditions considered in rendering this opinion 
were "mental instability, severe depression, PTSD, and 
severe anxiety attacks."  In a March 2003 evaluation, Dr. SS 
indicated that the Veteran complained of difficulty 
concentrating, memory loss, and confusion.  The doctor noted 
the Veteran had not been fully compliant with treatment in 
the past, and that he was going through a "nasty marital 
separation" that caused him a great deal of stress.  The 
Veteran reported, however, that he had worked full time from 
June 2002 to November 2002, until he was jailed on a domestic 
violence charge.  He now stated he was compliant with his 
medications.  The doctor observed that the Veteran's mental 
status is "entirely normal" and that his allegations "are 
less than fully credible."  Dr. SS stated that there were 
some limitations in social areas, but the Veteran could be 
successful in other areas.  He also considered the impact of 
"depression, anxiety, PTSD, and mental instability."

VA treatment records from July 2004 to December 2005 reveal 
ongoing counseling related to complaints of PTSD and 
depression.  He used a variety of medications for depression 
and psychosis.  The majority of complaints and treatment 
related to anxiety over custody and visitation with his son; 
the Veteran was required to have supervised visits due to a 
protective order.  The same incidents which had led to the 
order had also resulted in the loss of his job as a police 
officer.  Records reflect that the Veteran was initially 
nervous, but after several successful visits he was happy and 
relaxed.  He did, however, grow more anxious as time passed, 
worrying over what might go wrong.  Doctors commented that 
there was a synergistic effect between PTSD symptoms and his 
marital worries.  The Veteran was seen for intake into a PTSD 
treatment program in September 2004.  At the screening, he 
reported problems with nightmares, flashbacks, and intrusive 
thoughts.  Symptoms increased with his divorce and loss of 
work.  His mood was depressed and anxious, but speech and 
thought process were normal.  In November 2004, the Veteran 
broke off treatment for a time to go work at a National Park.  
A March 2005 note from a social worker indicated that the 
Veteran's depression was related mainly to his family 
problems, and subsequent notes reflect a worsening of 
depressive symptoms as the Veteran went to family court.  In 
August 2005, the Veteran reported having an angry outburst 
with his father and spending too much money.  In September 
2005, however, the Veteran indicated he was doing better.  He 
was working at a horse farm and enjoying it.  The Veteran was 
again turned down for visitation with his sons in October 
2005, and was "quite angry" with the VA clinic for a 
perceived lack of support on the matter.  Global Assessment 
of Functioning (GAF) scores in the 40's were assigned.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV) at 32).  A score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A reopened claim for TDIU benefits was filed in November 
2005.  On a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, the Veteran 
indicated that PTSD/depression prevented him from working.  
He stated that he had last worked in March 2001 for the 
Chesterfield County police, though he also stated that he had 
tried numerous jobs but had not held any for more than a few 
weeks due to service connected disabilities.  

In a December 2005 statement, the Veteran stated that he was 
unemployable due to increased psychiatric symptoms and 
medications.  He again indicated that he had not worked since 
March 2001.

A VA psychiatric examination was conducted in May 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination, and noted a history of PTSD and depression 
associated with family problems.  He commented that the 
Veteran seemed more depressed than recent treatment notes 
indicated.  The Veteran complained of daily intrusive 
thoughts of his Gulf War experiences, which contributed to 
his anxiety.  Sleep was erratic, sometimes good and sometimes 
bad.  He complained of temper problems and a "significant 
degree" of social withdrawal.  He was poorly motivated and 
felt hopeless about the future, especially as it related to 
his child custody situation.  He denied any social support 
network, and indicated that he had difficulty handling the 
stress of even simple jobs.  He had worked as a boat cleaner 
for several months, and as a horse trainer for a month or so.  
The doctor commented that PTSD symptoms seemed to be 
exacerbated by the stress of the child custody issues.  He 
took medication, but complained of anxiety and depression.  
On interview, the Veteran was clean and well groomed.  He was 
polite and cooperative, and appeared well oriented.  Affect 
was blunted and mood was depressed.  He described and 
displayed significant anxiety, particularly when discussing 
his military experiences.  Speech and thought processes were 
normal, and he denied hallucinations or delusions.  The 
Veteran reported suicidal ideation without plan or intent.  
PTSD and moderate major depression were diagnosed.  A GAF 
score of 51 was assigned.  The doctor related the depression 
mainly to the ongoing custody dispute, and stated that a GAF 
based solely on PTSD would be 56 or 57.  The two conditions 
together have caused a significant degree of distress, and 
impair the concentration, motivation, and consistency needed 
in "most forms of employment."

VA treatment records from January 2006 to December 2007 
reveal continued psychiatric treatment.  In January 2006, he 
reported recurrent nightmares related to his children.  He 
was due back in court soon.  In February 2006, in relation to 
PTSD his doctor stated he was doing "mostly well."  He was 
appropriate, with euthymic affect.  He denied suicidal 
ideation.  In April 2006, the Veteran was arrested in 
connection with a conflict with his ex-wife.  He was jailed 
for 15 days and paid a fine.  By July 2006, he reported that 
he was doing better overall.  He was dating a woman, and 
though he reported trouble sleeping, he was noted to be 
brighter and less anxious than at previous sessions.  In 
January 2007, the Veteran again reported difficulty with 
sleep.  He had nightmares about his children, and reported 
episodes of irritability and anger when under stress.  He 
adjusted his own medication in April 2007, after complaining 
of a reaction and weight gain.  He reported experiencing 
greater anxiety.  He was getting more upset, and could not 
rationalize.  He was working part time at a country club and 
was now engaged.  He married in  July 2007, and was able to 
have visitation with his son; he wanted to get back into 
regular counseling with a therapist.  In September 2007, as 
problems with his child visitation were resolved, the Veteran 
was described as "MUCH happier than previous sessions" and 
he stated that things were "going so much better."  A 
different situation existed in November 2007, when the 
Veteran reported sadness and frustration over a family court 
decision denying further visitation with his sons.  
Additional problems were described in December 2007, as the 
Veteran complained that his wife was working a lot, a deal 
for a new house had fallen through, and the school had 
rebuffed his attempts to participate in his son's education.  
He felt he was being treated unfairly, and that people were 
trying to deceive him in the legal process.  He had 
"snowballing negative thoughts: about himself."  He did 
deny suicidal thoughts.  Increased depressive symptoms were 
noted; to combat this, the Veteran was urged to be more 
involved in activities.  He stated that he had "solicited 
his boss for additional hours through the holidays."

A VA psychiatric examination was conducted in May 2008.  The 
Veteran reported that since his last examination, he had 
taken a part time job at a golf course, but he had problems 
with alertness and emotional stability, and last worked in 
November 2007.  He also reported that he had remarried in 
2007; he met his new wife on the internet.  The Veteran 
reported continued depression and frustration related to his 
child custody and visitation issues.  He worries about his 
younger son's academic progress and mental health.  Records 
reflected that the Veteran continued to be treated with 
medications and counseling at VA facilities.  On interview, 
the Veteran was clean and well groomed.  He had gained 
weight, which was attributed to medications.  He was sullen 
but cooperative.  Affect was blunted and sad, and mood 
appeared depressed.  The Veteran stated that as he became 
more depressed, PTSD symptoms increased.  He thinks about his 
Gulf War experiences daily.  He has daily intrusive thoughts 
and dreams; some of these are related to the military and 
some to his child custody case.  He sleeps about four hours a 
night; the Veteran appeared tired at the examination.  
Thought processes were normal, but slowed.  He complained of 
poor motivation levels.  He worried a lot, often about his 
children.  The Veteran reported that intrusive memories of 
the Persian Gulf seem to increase in intensity and frequency 
when he was worried, contributing to "marked anxiety."  He 
had experienced some panic episodes.  Although the Veteran 
stated that he wished to interact with others more, he was 
socially withdrawn.  He feared losing his temper.  He 
endorsed suicidal thoughts without plan or intent over the 
past couple of years.  The examiner opined that there was a 
relationship between the Veteran's PTSD and depression.  As 
depression worsened, so did PTSD.  The doctor felt the 
Veteran was, overall, worse than at the May 2006 examination.  
A GAF score of 49 was assigned in consideration of PTSD and 
depression; PTSD alone merited a GAF of 50.  The examiner 
stated that the Veteran was "likely to experience 
significant difficulty managing the consistency and emotional 
stability demands of employment...due to his problems with PTSD 
and depression."  He had a "poor" capacity to manage 
additional stress from work.

VA treatment records from December 2007 to October 2008 
reveal continued complaints of depression and ongoing 
treatment.  In February 2008, the Veteran's medications were 
again adjusted to better control mood and anxiety.  He 
described a series of personal stressor events in his life, 
revolving around his marriage and child custody issues.  The 
Veteran described episodes of extreme anxiety, which the 
provider stated resembled panic attacks.  Affect was 
appropriate, and mood was currently euthymic; at time he was 
more depressed.  He denied suicidal ideation.  There were no 
abnormalities of speech or thought processes.  Interestingly, 
the doctor seeing the Veteran for this appointment listed as 
diagnoses depression NOS, generalized anxiety disorder, and 
rule out panic disorder; PTSD was not listed.  A social 
worker seeing the Veteran the same day did list PTSD as the 
sole diagnosis.  She saw the Veteran for counseling in 
connection with increased depressive symptoms associated with 
ongoing child custody problems.  He dreamed about his son, 
and in these dreams he was in military uniform.  He slept 
during the day while his wife worked.  Two weeks later, the 
Veteran reported acute anxiety symptoms and frustration over 
his visitation with his son.  He indicated that he was having 
vivid memories of the Gulf War and his service as a police 
officer.  His attending physician stated at an April 2008 
mental health evaluation that the Veteran was "doing fair" 
and had "no complaints or problems."  Speech and thought 
content were normal; he denied suicidal ideation.  Mood was 
"okay" and affect was appropriate and showed a full range.  
Subsequent treatment notes involve a variety of medical 
problems, but do not reflect further mental health treatment 
or complaints.  



Evaluation of PTSD

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, the present level 
of disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has 
assigned staged ratings; both periods are currently before 
the Board on appeal.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's currently diagnosed disability is evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD.  The 
specific criteria are contained in a general rating formula 
for mental disorders.  Under the provisions of the general 
formula, a 50 percent rating is warranted when the 
psychiatric disability is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating is for application when the psychiatric 
disability results in: occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
rated 100 percent disabling.  Id. 

The Board finds that the evidence of records does not warrant 
assignment of an evaluation in excess of 50 percent for PTSD.  
The record reflects that the Veteran is currently diagnosed 
with two distinct psychiatric disabilities, depression and 
PTSD.  While doctors agree that there is a synergy between 
the symptomatolgy of each, meaning that as the Veteran's 
depression increases, he experiences additional PTSD 
symptoms, only PTSD is currently service connected.  The 
depression is a described as a situational reaction to the 
failure of his marriage and the resulting conflict over child 
custody and visitation.  The overwhelming majority of 
psychiatric treatment and complaints reflected in VA records 
are associated with the Veteran's family situation, and not 
with PTSD.  Nightmares and intrusive thoughts of the Gulf 
War, when they are mentioned, are ancillary to the stresses 
and fears regarding visitation with his children.  They do 
increase in times of stress, but the large majority of the 
Veteran's functional impairment and symptoms is unrelated to 
PTSD.  There is no showing of PTSD associated panic or 
depression consistent enough to interfere with daily 
functioning, poor hygiene, disorientation, or confusion which 
would justify assignment of an evaluation in excess of 50 
percent.  The Veteran has even been able to meet and marry a 
new woman.  While records do reflect that around 2001 the 
Veteran, without medication, tended toward angry, irrational, 
and violent behaviors, current records show such to be well 
controlled on the current treatment regimen.

The Board notes that the VA examiner, who saw the Veteran in 
May 2006 and May 2008, indicates a worsening degree of 
depression and overall functioning, and he appears to 
indicate a worsening of PTSD symptoms as well.  The Board 
does not fully credit the symptoms and findings as shown on 
VA examination.  The examiner himself noted that the reports 
on examination seemed worse, even at odds, with the 
disability picture and complaints during regular treatment.  
For example, the Veteran endorses suicidal ideation on 
examination, but repeatedly denies such to treating doctors, 
nurses, and counselors.  Also, in April 2008, one month prior 
to a VA examination, the Veteran reported no symptoms or 
complaints.  At the examination the following month, he 
complained of depression, nightmares, intrusive thoughts, 
anger and temper difficulty, and social withdrawal, in 
addition to recurrent suicidal ideation.  The inconsistent 
complaints from treatment to compensation examination weigh 
against the Veteran's claim. 

In sum, a schedular evaluation in excess of 50 percent is not 
warranted in this case, as the credible evidence of record 
establishes that PTSD symptomatology has not resulted in 
greater impairment than reduced reliability and productivity.  
While the Veteran does exhibit impairment due to psychiatric 
problems, doctors relate these problems to nonservice 
connected depression.


TDIU

For similar reasons, the Board finds that entitlement to a 
total disability evaluation based on individual 
unemployability is not shown.  The evidence of record does 
not establish that the Veteran is unable to obtain or retain 
substantially gainful employment due to his service connected 
disability.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In this case, the Veteran contends that he is unable to 
maintain substantially gainful employment due to PTSD, the 
sole service connected disability.  PTSD is rated 50 percent 
disabling.  Basic schedular eligibility requirements for TDIU 
are met where a veteran has a single service connected 
disability rated 60 percent disabling, or a combined 
evaluation of 70 percent or more, with at least one 
disability rated 40 percent or more.  38 C.F.R. § 4.16(a).

Where, as here, a veteran does not meet the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a), entitlement may still be granted.  If such a 
Veteran is found to be unemployable due to service connected 
disabilities, the case must be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The threshold question, therefore, is whether 
the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  

Entitlement to TDIU is shown where a veteran cannot obtain or 
retain substantially gainful employment due to service 
connected disabilities.  "Substantially gainful employment" 
is that employment "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the Veteran 
resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  
As further provided by 38 C.F.R. § 4.16(a), "Marginal 
employment shall not be considered substantially gainful 
employment."  

In Moore, 1 Vet. App. at 359, the Court of Appeals for 
Veterans Claims (Court) further discussed the meaning of 
"substantially gainful employment."  The Court noted the 
following standard announced by the United States Court of 
Appeals for the Federal Circuit in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant. 

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Initially, the Board notes that the Veteran has failed, 
despite repeated and pointed requests from VA, to supply a 
properly completed VA Form 21-8940.  He has consistently 
omitted employment information, and this has restricted VA's 
ability to contact past employers and obtain evidence and 
information regarding his employability.  He has also made 
inconsistent statements of his employment history to SSA and 
VA.  The evidence of record shows that the Veteran has 
obtained a series of jobs, which he alleges were part time, 
and were lost due to psychiatric problems.  Statements to 
doctors have also indicated, however, that the employment was 
seasonal, or was lost due to legal problems.  In light of 
evidence of record showing inconsistencies in the Veteran's 
reports of symptoms and employment history, the Board must 
find less credible those statements to doctors indicating an 
inability to maintain employment due to PTSD (and resulting 
medical opinions on employability), and finds more credible 
the explanations reflected in the file that employment status 
changed with seasons, physical relocations, or due to 
continued legal problems.  The Board cannot find, based on 
the relevant evidence of record, that the Veteran is 
unemployable or engaged only in marginal employment.  
Entitlement to TDIU may be denied based on this finding that 
the Veteran is not shown to be unemployable 

Even if the Board were to determine that the employment 
evidence of record was sufficient to support a finding of 
unemployability, entitlement must still be denied because the 
evidence of record does not relate such to PTSD.  Instead, 
nonservice connected depression is the cause of any 
unemployability.  As is discussed above, the Veteran's 
current psychiatric complaints focus on his depression and 
frustration in dealing with a child custody dispute.  His 
moods an attitudes wax and wane markedly in relation to his 
ability to visit his children and take part in their lives.  
It is this emotional instability and inconsistency which is 
cited by doctors as rendering the Veteran unemployable.  
Although at rare, widely spaced times the Veteran states that 
his PTSD symptoms, including intrusive thoughts and 
nightmares, are aggravated by the depression, these symptoms 
are not shown to impact his occupational functioning to the 
point of rendering him incapable of obtaining or retaining 
employment.  His fatigue from sleep disturbances, even 
discounting that such is mainly caused by depressive 
symptoms, is not cited as a major impairing factor.  The 
Board notes that the Veteran complains of fatigue and mental 
impairment in the context of medication side effects, but no 
doctor reports such effects.  Weight gain is noted, but 
medications are otherwise noted to be helping without 
significant unwanted results.

In sum, entitlement to TDIU is denied on dual grounds.  
First, the evidence of record does not establish that the 
Veteran is unable to obtain or retain substantially gainful 
employment, in light of the evidence of record that he has 
been able to obtain a series of jobs and has then lost such 
for reasons unrelated to disability.  Second, even if he 
Veteran were found unemployable, it is not shown to be due to 
service connected disability alone.  Nonservice connected 
depression plays a major role in the Veteran's functional 
impairment.

ORDER

An evaluation in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


